Title: To Benjamin Franklin from John Adams, 7 December 1780
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam Decr. 7th. 1780.
Inclosed are three Bills of Exchange for the Use of S. C. Johonnot, One for twelve Dollars, another for sixty Dollars, and another for one hundred and twenty Dollars, which I must ask the Favour of your Excellency to take the Charge of for the Use of the young Gentleman, and to pay his Expences.
I have the Honour to be with the greatest Respect, Sir, your most obedient Servant.
John Adams
His Excellency Dr. Franklin
 
Notation: Adams. John Dec 7. 1780.
